DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
This Office Action is responsive to the amendment filed 02/08/2021 (“Amendment”). Claims 1-20 are currently under consideration. The Office acknowledges the amendments to claims 1-3, 5, 7-10, 12-17, 19, and 20.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1, 2, and 5-7 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 8, 9, 12-16, 19, and 20 are directed to an “apparatus” and a “non-transitory computer-readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 8, and 15 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
selecting a set of the sensor data associated with respiratory activity of the subject, based on the context information; selecting, based on the selected set of the sensor data, an algorithm from a plurality of algorithms for determining a respiration rate of the subject; determining, by applying the selected algorithm to the selected set of the sensor data associated with respiratory activity of the subject, the respiration rate for the subject.
The selecting and determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see the context information, the sets of sensor data, and the plurality of algorithms, they would be able to make the related selections by simply matching the information with the data and the data with the algorithms. The determination of respiration rate can be performed mentally since the algorithms are not specified and there is nothing to suggest an undue level of complexity. Therefore, a person would be able to perform the selections and the determination mentally or with pen and paper.
Prong Two: Claims 1, 8, and 15 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. an electronic device or an apparatus for obtaining, receiving, 
add insignificant extra-solution activity (the pre-solution activities of obtaining context information and receiving sensor data in response to the device/apparatus being placed next to a chest or an abdomen, where the device/apparatus include one or more sensors for obtaining the sensor data, in which the device/apparatus/sensors are generic data-gathering components recited at a high level of generality); the post-solution activity of displaying the respiration rate on a display, where the display is a generic data output component recited at a high level of generality).
As a whole, the additional elements merely serve to gather and feed data to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. Although display of a calculated respiration rate is recited, this is considered post-solution activity instead of a practical application because no improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 8, and 15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. selecting the set of sensor data by switching to the set of sensor data based on updated context information (claims 5, 12, and 19), wherein selecting the algorithm is performed in response to a user-initiated respiration measurement request, a change of sensing mode of the electronic device or a combination thereof (claims 6, 13, and 20 - here, e.g., the mental process can wait until the user decides to obtain a respiration measurement), etc.),
further describe the pre-solution activity (or the structure used in for such activity) (e.g. wherein the context information comprises audio data, a determination of a posture of the subject, medical history information, etc. (claims 2, 9, and 16), obtaining updated context information (claims 5, 12, and 19), wherein the selected set of sensor data is obtained from a second electronic device (7 and 14), etc.).
These recitations do not include e.g. sufficient structure to be considered practical application via a “particular machine.” See MPEP 2106.05(b). At Step 2B, the additional elements are not considered “significantly more” because they too are directed to the abstract idea, or else are pre-solution activity. 
Therefore, taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0223782 (“Wen,” which is fully supported in a filing on 01/25/2018) in view of Kahlman and Siu.
Regarding claim 1, Wen teaches [a] method for contextually aware determination of respiration rate (Fig. 6), the method comprising: obtaining, by an electronic device (Fig. 1, AMD 110 - also see ¶ 0049), context information associated with at least one of a state of the electronic device or a state of a subject (Fig. 6, step 620, detecting a patient functional state such as posture or level of physical activity - see ¶ 0087); …; selecting, by the electronic device, a set of the sensor data associated with respiratory activity of the subject, based on the context information (Fig. 6, step 630, selecting a signal from a plurality of signals based on the context information - see e.g. ¶ 0089, selecting between an impedance signal and a motion signal, both used for detecting respiration (Fig. 6, step 650), based on whether the user is physically active); selecting, by the electronic device based on the selected set of the sensor data, an algorithm from a plurality of algorithms for determining a respiration rate of the subject (Fig. 6, step 640, selecting or adjusting an algorithm. In ¶ 0076, the algorithm selector 335, which is an embodiment of the respiration analyzer circuit 231 (¶ 0072), dynamically switches to a different algorithm based on signal quality, the original algorithm selected based on the selected signal); determining, by the electronic device by applying the selected algorithm to the selected set of the sensor data associated with respiratory activity of the subject, the respiration rate for the subject (Fig. 6, step 650 - ¶ 0092); … .
Wen does not appear to explicitly teach receiving, by the electronic device, sensor data from at least one sensor of the electronic device in response to the electronic device being placed next to a chest or an abdomen of the subject (although Fig. 6, step 610 does teach sensing a plurality of physiological signals of different types from the subject).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the context detection, sensor and algorithm selection, and respiration rate determination (i.e., processing) of Wen into a portable device such as the smartphone of Kahlman, which already includes the sensors required for both context determination and respiration rate analysis (Kahlman: ¶ 0050 - an accelerometer, a microphone, and a camera; ¶ 0049 - an RF circuit), as already contemplated by Wen (¶ 0046 describes the ambulatory medical device (AMD) 110 as able to be an external monitoring device such as a smart wearable or smart accessory. Also see ¶ 0056, teaching that the cardiopulmonary event detector system 200 can be implemented in an external system 125 such as external device 120 or remote device 124. The sensor circuitry 210 can be coupled to e.g. a wearable, holdable, or otherwise ambulatory sensor configured to sense respiration (¶¶s 0057 and 0058). Wen even contemplates one of the sensor circuits as sensing motion using an accelerometer arranged on the patient’s chest - ¶ 0061), for the purpose of obtaining the same functionality in a system that is non-invasive and whose use is more widespread (Kahlman: ¶ 0049 - smartphones are common portable devices; ¶ 0050 - smartphones are widespread and particularly suitable for use in emergency and home care environments). It would have been obvious to receive the sensor data in response to the smartphone being placed next to the subject’s chest, since that is how the data is obtained (Kahlman: ¶ 0050 describes holding the smartphone against the subject’s chest, enabling use of the accelerometer, RF circuit, etc. for the desired purpose).
Wen-Kahlman does not appear to explicitly teach displaying, by the electronic device, the respiration rate on a display of the electronic device (although Wen teaches displaying acquired data at an external/remote device (see ¶ 0054), it is not explicitly described as the same device that senses the data, or as AMD 110).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smartphone of Wen-Kahlman to display the respiration rate calculated based on its sensors, as in Siu, for the purpose of enabling the user to see their data (and even to be warned accordingly - see Siu: ¶ 0053), in addition to the clinician already described (Wen: ¶ 0054).
Regarding claim 8, Wen teaches [a]n apparatus comprising: a processor (Fig. 2, processor circuit 230); one or more sensors coupled to the processor (Fig. 2, sensors circuits 210A, 210B, etc. coupled to sensors as described in ¶ 0058), configured to capture one or more sets of sensor data (Fig. 6, step 610); and a memory, containing computer-readable program code (¶ 0066, a medium encoding instructions for the specific operations - also see ¶ 0102, describing the medium as a memory), which when executed by the processor, causes the apparatus to: obtain context information associated with at least one of a state of the apparatus or a state of a subject (Fig. 6, step 620, detecting a patient functional state such as posture or level of physical activity - see ¶ 0087); …; select a set of the sensor data associated with respiratory activity of the subject, based on the context information (Fig. 6, step 630, selecting a signal from a plurality of signals based on the context information - see e.g. ¶ 0089, selecting between an impedance signal and a motion signal, both used for detecting respiration (Fig. 6, step 650), based on whether the user is physically active); select, based on the selected set of the sensor data, an algorithm from a plurality of algorithms for determining a respiration rate of the subject (Fig. 6, step 640, selecting or adjusting an algorithm. In ¶ 0076, the algorithm selector 335, which is an embodiment of the respiration analyzer circuit 231 (¶ 0072), dynamically switches to a different algorithm based on signal quality, the original algorithm selected based on the selected signal); determine, by applying the selected 
Wen does not appear to explicitly teach the apparatus being caused to: receive sensor data from at least one sensor in response to the apparatus being placed next to a chest or an abdomen of the subject (although Fig. 6, step 610 does teach sensing a plurality of physiological signals of different types from the subject).
Kahlman, in the same field of endeavor of respiration monitoring (Title and ¶ 0023), teaches using a smartphone (¶ 0049, using the RF circuitry of a smartphone) to detect respiration rate via a microphone, an accelerometer, and/or a camera, depending on placement of the device next to the user’s chest (¶ 0050. Note that the different sensors, which correspond to different sensing modalities, suggest the use of different algorithms to calculate respiration rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the context detection, sensor and algorithm selection, and respiration rate determination (i.e., processing) of Wen into a portable device such as the smartphone of Kahlman, which already includes the sensors required for both context determination and respiration rate analysis (Kahlman: ¶ 0050 - an accelerometer, a microphone, and a camera; ¶ 0049 - an RF circuit), as already contemplated by Wen (¶ 0046 describes the ambulatory medical device (AMD) 110 as able to be an external monitoring device such as a smart wearable or smart accessory. Also see ¶ 0056, teaching that the cardiopulmonary event detector system 200 can be implemented in an external system 125 such as external device 120 or remote device 124. The sensor circuitry 210 can be coupled to e.g. a wearable, holdable, or otherwise ambulatory sensor configured to sense respiration (¶¶s 0057 and 0058). Wen even contemplates one of the sensor circuits as sensing motion using an accelerometer arranged on the patient’s chest - ¶ 0061), for the purpose of obtaining the same functionality in a system that is non-invasive and whose use is more widespread (Kahlman: ¶ 0049 - smartphones are common portable devices; ¶ 0050 - smartphones are widespread and particularly suitable for use in emergency and home care environments). It would have been obvious to receive the sensor data in response to the smartphone being placed next to the subject’s chest, since that is how the data is obtained (Kahlman: ¶ 
Wen-Kahlman does not appear to explicitly teach the apparatus being caused to: display the respiration rate on a display of the apparatus (although Wen teaches displaying acquired data at an external/remote device (see ¶ 0054), it is not explicitly described as the same device that senses the data, or as AMD 110).
Siu, in the same field of endeavor of respiration monitoring (Abstract), teaches using a smartphone to obtain respiration data based on chest movement (¶ 0073 describes respiration monitor 40, shown in Fig. 1, as being a smartphone which collects this data using its accelerometer). Siu further teaches that the respiratory data analyzer 20, shown in Fig. 1, can be a smartphone (¶ 0037), and that this analyzer 20 includes a graphical display (Fig. 2, user interface 220, ¶ 0037). Siu teaches that the analyzer 20 displays calculated values (¶ 0053).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smartphone of Wen-Kahlman to display the respiration rate calculated based on its sensors, as in Siu, for the purpose of enabling the user to see their data (and even to be warned accordingly - see Siu: ¶ 0053), in addition to the clinician already described (Wen: ¶ 0054).
Regarding claim 15, Wen teaches [a] non-transitory computer-readable medium comprising program code (¶ 0066, a medium encoding instructions for the specific operations), which when executed by a processor (Fig. 2, processor circuit 230), causes an apparatus (Fig. 1, AMD 110 - also see ¶ 0049) to: obtain context information associated with at least one of a state of the apparatus or a state of a subject (Fig. 6, step 620, detecting a patient functional state such as posture or level of physical activity - see ¶ 0087); …; select a set of the sensor data associated with respiratory activity of the subject, based on the context information (Fig. 6, step 630, selecting a signal from a plurality of signals based on the context information - see e.g. ¶ 0089, selecting between an impedance signal and a motion signal, both used for detecting respiration (Fig. 6, step 650), based on whether the user is physically active); select, based on the selected set of the sensor data, an algorithm from a plurality of algorithms for determining a respiration rate of the subject (Fig. 6, step 640, selecting or adjusting an algorithm. In ¶ 0076, the 
Wen does not appear to explicitly teach the apparatus being caused to: receive sensor data from at least one sensor of the apparatus in response to the apparatus being placed next to a chest or an abdomen of the subject (although Fig. 6, step 610 does teach sensing a plurality of physiological signals of different types from the subject).
Kahlman, in the same field of endeavor of respiration monitoring (Title and ¶ 0023), teaches using a smartphone (¶ 0049, using the RF circuitry of a smartphone) to detect respiration rate via a microphone, an accelerometer, and/or a camera, depending on placement of the device next to the user’s chest (¶ 0050. Note that the different sensors, which correspond to different sensing modalities, suggest the use of different algorithms to calculate respiration rate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the context detection, sensor and algorithm selection, and respiration rate determination (i.e., processing) of Wen into a portable device such as the smartphone of Kahlman, which already includes the sensors required for both context determination and respiration rate analysis (Kahlman: ¶ 0050 - an accelerometer, a microphone, and a camera; ¶ 0049 - an RF circuit), as already contemplated by Wen (¶ 0046 describes the ambulatory medical device (AMD) 110 as able to be an external monitoring device such as a smart wearable or smart accessory. Also see ¶ 0056, teaching that the cardiopulmonary event detector system 200 can be implemented in an external system 125 such as external device 120 or remote device 124. The sensor circuitry 210 can be coupled to e.g. a wearable, holdable, or otherwise ambulatory sensor configured to sense respiration (¶¶s 0057 and 0058). Wen even contemplates one of the sensor circuits as sensing motion using an accelerometer arranged on the patient’s chest - ¶ 0061), for the purpose of obtaining the same functionality in a system that is non-invasive and whose use is more widespread (Kahlman: ¶ 0049 - smartphones are common portable devices; ¶ 0050 - smartphones are widespread and particularly suitable for use in emergency and home 
Wen-Kahlman does not appear to explicitly teach the apparatus being caused to: display the respiration rate on a display of the apparatus (although Wen teaches displaying acquired data at an external/remote device (see ¶ 0054), it is not explicitly described as the same device that senses the data, or as AMD 110).
Siu, in the same field of endeavor of respiration monitoring (Abstract), teaches using a smartphone to obtain respiration data based on chest movement (¶ 0073 describes respiration monitor 40, shown in Fig. 1, as being a smartphone which collects this data using its accelerometer). Siu further teaches that the respiratory data analyzer 20, shown in Fig. 1, can be a smartphone (¶ 0037), and that this analyzer 20 includes a graphical display (Fig. 2, user interface 220, ¶ 0037). Siu teaches that the analyzer 20 displays calculated values (¶ 0053).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smartphone of Wen-Kahlman to display the respiration rate calculated based on its sensors, as in Siu, for the purpose of enabling the user to see their data (and even to be warned accordingly - see Siu: ¶ 0053), in addition to the clinician already described (Wen: ¶ 0054).
Regarding claims 2, 9, and 16, Wen-Kahlman-Siu teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. Regarding claim 2, Wen-Kahlman-Siu further teaches wherein the context information comprises at least one of audio data, image data, a determination of a posture of the subject, location information, an orientation of the electronic device, medical history information of the subject, or a combination thereof (Wen: ¶ 0087, posture).
Claims 9 and 16 are rejected in like manner.
Regarding claims 5, 12, and 19, Wen-Kahlman-Siu teaches all the features with respect to the corresponding claims 1, 8, and 15 as outlined above. Regarding claim 5, Wen-Kahlman-Siu further discloses: obtaining, by the electronic device, updated context information (Wen: ¶ 0078, detecting a 
Claims 12 and 19 are rejected in like manner.
Regarding claims 6, 13, and 20, Wen-Kahlman-Siu teaches all the features with respect to the corresponding claims 5, 12, and 19 as outlined above. Regarding claim 6, Wen-Kahlman-Siu further teaches wherein selecting the algorithm from the plurality of algorithms for determining the respiration rate is performed in response to at least one of a user-initiated respiration measurement request, a change of sensing mode of the electronic device (Wen: ¶ 0079, the change of sensing mode being the selection of one sensor axis over another. The algorithm selection described in ¶ 0080 is then performed in response - also see ¶ 0090, describing selection of a vector from a plurality of vectors, and then selection of an algorithm in ¶ 0091) or a combination thereof.
Claims 13 and 20 are rejected in like manner.
Regarding claims 7 and 14, Wen-Kahlman-Siu teaches all the features with respect to the corresponding claims 1 and 8, as outlined above. Regarding claim 7, Wen-Kahlman-Siu further teaches wherein a portion of the selected set of the sensor data associated with respiratory activity of the subject is obtained from a second electronic device (Wen: ¶ 0058 teaches that the respiratory sensor circuits, which are configured to sense distinct physiological signals indicative of respiration, can be distributed between two or more devices. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use data obtained from a second device, such as a subcutaneously implantable cardiac monitor (Wen: ¶ 0058), in addition to the data obtained from the first device (i.e., the smartphone), since using two devices is a known alternative arrangement for gathering the desired data (Wen: ¶ 0058), and for the purpose of having more options to choose from to increase the likelihood of having quality data to analyze (Wen: Fig. 6, steps 620 and 630, ¶¶s 0087 and 0088, showing and describing signal selection based on a quality measure such as signal-to-noise ratio)).
Claim 14 is rejected in like manner.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-Kahlman-Siu in view of US Patent Application Publication 2019/0294243 (“Laszlo”).
Regarding claims 3, 10, and 17, Wen-Kahlman-Siu teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. Regarding claim 3, Wen-Kahlman-Siu does not appear to explicitly teach wherein the algorithm for determining the respiration rate is selected based on application of a learnt model to the context information and the selected set of the sensor data. 
Laszlo teaches using machine learning to predict an action (i.e., output a result) based on signal data and context data (¶ 0023, the signal data being EEG signal data, and the context data including e.g. location, time, etc. - see ¶¶s 0128, 0129, Fig. 9, etc.) by mapping the sensor data to the context data and the action via a generated model (¶ 0024 - also see Fig. 11, step 1120, describing using the learnt model to select actions based on signal data and context). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning to map sensor data, context data, and algorithms in the combination as in Laszlo (which maps sensor data, context data, and outputs), thereby enabling algorithm selection based on a created model of the data, since Wen already contemplates associating all of this data (Figs. 4 and 6), and for the purpose of more easily/automatically determining which algorithm to use (in Laszlo, it is shown that any number of inputs can be used to determine a selected action or output (¶ 0128 describes a broad range of contextual inputs, ¶ 0132 describes a gaming context, ¶ 0134 describes an application use context, ¶ 0135 describes a smart phone use context, ¶ 0136 describes various device interaction contexts, etc.). Each of the different inputs associated with e.g. different contexts can be used in a trained model to produce an output. Similarly, in Wen, the algorithm selector 335 uses e.g. computation cost (¶ 0074), signal quality (¶ 0076), patient conditions (¶ 0091), sensor configurations (¶ 0091), and environmental conditions (¶ 0091) as inputs. It would have been obvious to use machine learning to enable the algorithm selector to choose the appropriate algorithm, since as shown in Laszlo, machine learning enables automatic building of powerful predictive models based on any number and kind of input data). This is also the application of a known technique to a known device to yield predictable results (i.e., applying the machine learning technique of Laszlo to the device of Wen to 
Claims 10 and 17 are rejected in like manner. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-Kahlman-Siu-Laszlo in view of US Patent Application Publication 2018/0285528 (“Healey”).
Regarding claims 4, 11, and 18, Wen-Kahlman-Siu-Laszlo teaches all the features with respect to the corresponding claims 3, 10, and 17, as outlined above. Regarding claim 4, Wen-Kahlman-Siu-Laszlo does not appear to explicitly teach updating, by the electronic device, the learnt model based on the determined respiration rate for the subject.
Healey teaches updating a trained model of a machine learning algorithm (¶ 0038) based on additional training data or user feedback data (¶¶s 0036, 0037).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the learnt model of the combination based on additional training data (as in Healey - also see e.g. Wen: ¶ 0064, describing user input as selecting, confirming, or modifying a system-generated algorithm selection. This user input would have been obvious to use to provide the additional training or feedback data), for the purpose of improving the learnt model to enable it to select algorithms more accurately, the updating able to be performed without disturbing operation of the algorithm selector (Healey: ¶ 0036, the training module operating in an offline manner).
Claims 11 and 18 are rejected in like manner.

Response to Arguments
Applicant’s arguments filed 02/08/2021 have been fully considered. The amendment with respect to the objection to the specification (abstract) is persuasive, and the objection is accordingly withdrawn. The amendments with respect to the objections to the claims are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections are under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. 
The rejections of claims 3, 4, 10, 11, 17, and 18 under 35 USC 101 have been reconsidered since they recite use of a learnt model, which based on ¶ 0050 of the specification as filed includes machine learning. This cannot be performed in the human mind or with pen and paper. Therefore, the claims are not directed to a mental process, and the rejections have been withdrawn.
The amendments are arguments with respect to the other rejections under 35 USC 101 are not persuasive. Claims 1, 2, 5-9, 12-16, 19, and 20 remain directed to an abstract idea rather than a practical application. The receiving step is considered part of the pre-solution activity. In that regard, it is noted that not all claim elements have been considered a “mental process.” The data-gathering, which Applicant has identified as involving interaction between an electronic device, a sensor, and a subject, is directed to pre-solution activity. The “mental process” is what is performed by the electronic device (which itself is merely used as a tool to carry out the abstract idea) after the data is gathered. A user, if presented with the gathered data, would be fully capable of making the related selections by simply matching the information with the data and the data with the algorithms. The determination of respiration rate could be performed mentally since the algorithms are not specified and there is nothing to suggest that they involve an undue level of complexity. The displaying step introduces new post-solution activity. However, because no improvement to the technology (e.g. an improved calculation of respiration rate) has been found (or pointed to in the specification), it is merely display of a result of the abstract idea and not display/output that realizes a technological improvement (which would be practically useful). 
Regarding the “significantly more” inquiry, it is noted that there is no requirement to establish all claim elements as well-understood (MPEP 2106.07(a)(III) - “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B”). Only in the case that an Examiner makes the claim that something is well-understood, routine, or conventional should the required evidence be provided. In the present case, the Office had not claimed that any elements were well-understood, routine, or conventional, instead characterizing them as directed to e.g. pre-solution activity. Compare MPEP §§s 2106.05(d) and 2106.05(g). Now, the obtaining and receiving elements are still considered pre-solution activity, but the Office has also shown e.g. that 
As such, claims 1, 2, 5-9, 12-16, 19, and 20 remain rejected under 35 USC 101. 
In response to the amendments and arguments regarding the rejections under 35 USC 102 and 103, they are persuasive. However, a new grounds of rejection has been made under 35 USC 103 in view of Wen, Kahlman, and Siu. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791